Stacy, C. J.
Tbe question for decision is whether tbe showing made in tbe Superior Court suffices to overcome tbe “prima facie just and reasonable” disposition of tbe matter by tbe Utilities Commission. Tbe trial court answered in tbe negative, and we cannot say tbe result should be disturbed.
Tbe ruling in tbe court below was on demurrer to tbe evidence, and as no challenge was interposed to tbe appeal as such, this latter question, debated on argument, is neither considered nor decided. Its determination seems unnecessary in tbe view we take of tbe case.
Tbe scintilla rule is not applicable here. Tbe matter came into tbe Superior Court on appeal from a determination of tbe Utilities Commission. This is presumed to b'e valid, and is not to be disturbed “unless it is made to appear tbat ... it is clearly unreasonable and unjust,” to quote the language of Hoke, J., in Corporation Commission v. R. R., 170 N. C., 560, 87 S. E., 785. To say tbat it may be overcome by a mere inference of fact is not only to render it feckless, but also to reduce tbe exception to no real value or significance. S. v. R. R., 161 N. C., 270, 76 S. E., 554. It was not intended tbat an appeal should be taken *690simply to see “how it might strike the Court.” Utilities Com. v. Kingston, 221 N. C., 359, 20 S. E. (2d), 322. In the recent ease of Utilities Com. v. Coach Co., 218 N. C., 233, 10 S. E. (2d), 824, the observation is made that it requires the appellant to “introduce substantial evidence in support of his case, or run the risk of an adverse verdict.” Substantial evidence is more .than a scintilla or a permissible inference. See Consolidated Edison Co. v. Nat. L. R. Bd., 305 U. S., 191, 83 Law Ed., 126.
The statute provides that on appeal to the Superior Court, “if there are exceptions to any facts” it shall be placed on the civil issue docket, and the trial shall be under the same rules and regulations as are prescribed for the trial of other civil causes, “except” that the decision or determination made by the Commission “shall be prima facie just and reasonable.” C. S., 1098; McIntosh on Procedure,' 819. In other words, the trial is to be under the same rules and regulations applicable in other civil causes, save and except the prima facie effect to be given the decision or determination of the Commission.
The provision that on appeal the trial shall be “under the same rules and regulations as are prescribed for the trial of other civil causes,” has been interpreted to mean that the trial shall be de novo. S. v. R. R., supra; Corporation Com. v. Mfg. Co., 185 N. C., 17, 116 S. E., 178.
It is to be remembered that what constitutes “public convenience and necessity” is primarily an administrative question with a number of imponderables to be taken into consideration, e.g., whether there is a substantial public need for the service; whether the existing carriers can reasonably meet this need, and whether it would endanger or impair the operations of existing carriers contrary to the public interest. Precisely for this reason its determination by the Utilities Commission is made not simply prima facie evidence of its validity, but "prima facie just and reasonable.” It is not the intent of the statute that the public policy of the State should be fixed by a jury.' The court’s jurisdiction in the premises is neither original nor wholly judicial in character, and so the weight to be given the decision or determination of the Utilities Commission in any given case is made an exception to its usual procedure. Corp. Com. v. R. R., 151 N. C., 447, 66 S. E., 427; Prentis v. R. R., 211 U. S., 210. See Belle s Department Store v. Guilford County, 222 N. C., 441, 23 S. E. (2d), 897, where a fruitless effort was made to obtain a judicial review of determination by another administrative agency even in the absence of a presumptive declaration such as we have here.
Nor is it to be overlooked that in 1933, the Commission was given authority to grant or refuse any application for a franchise certificate where the granting of such application would duplicate, in whole or in *691part, a previously authorized similar class of service, unless it is shown to the satisfaction of the Commission that the existing operators are not providing sufficient service reasonably to meet the public convenience and necessity, and the existing operators, after thirty days’ notice, fail to provide the service required by the Commission. Ch. 440, sec. 1, Public Laws 1933, amending ch. 136, sec. 3, Public Laws 1927.
The petitioner, Great Southern Trucking Company, is a Florida corporation engaged in interstate commerce by truck, operating across the State via Charlotte and Winston-Salem, but without the privilege of intrastate business between these two points, which it now seeks. The Commission found that the present intrastate carriers between Charlotte and Winston-Salem, over the proposed route, maintain sufficient schedules to meet the transportation needs in a reasonable manner, and that the facts presented do not warrant the granting of petitioner’s application. There is no sufficient evidence on the record to overturn this determination by the Commission or to rebut the presumption that it is just and reasonable.
On the record as presented, the correct result seems to have been reached.
Affirmed.